IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT KNOXVILLE
                               February 29, 2012 Session

             WILLIAM A. STAFFORD v. STATE OF TENNESSEE

                    Appeal from the Criminal Court for Knox County
                           No. 96755   Bob R. McGee, Judge



                  No. E2011-02119-CCA-R3-HC - Filed August 22, 2012


Petitioner, William A. Stafford, pled guilty to facilitation of aggravated kidnapping and was
sentenced to nineteen years in incarceration. Petitioner filed a petition for writ of habeas
corpus relief that was dismissed by the habeas corpus court. After a thorough review of the
record and briefs on appeal, we conclude that Petitioner has not shown that his sentence was
void or that his confinement was illegal. Therefore, we affirm the habeas corpus court’s
dismissal of his petition.

Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court is Affirmed.

J ERRY L. S MITH, J., delivered the opinion of the court, in which T HOMAS T. W OODALL and
R OGER A. P AGE, JJ., joined.

Albert J. Newman, Jr., Knoxville, Tennessee, for the appellant, William A. Stafford.

Robert E. Cooper, Jr., Attorney General and Reporter; Leslie E. Price, Assistant Attorney
General; Randall E. Nichols, District Attorney General, and Leon Franks, Assistant District
Attorney General, for the appellee, State of Tennessee.

                                        OPINION

                                   Factual Background

       On September 14, 2007, Petitioner, pled guilty to facilitation of aggravated
kidnapping. This charge was a lesser included offense of the charged offense, especially
aggravated kidnapping. He was sentenced as a Range II, multiple offender to a nineteen-year
sentence. On March 23, 2011, Petitioner filed a pro se petition for writ of habeas corpus.
After the appointment of counsel, an amended petition was filed on August 30, 2011. The
habeas corpus court dismissed the petition on September 22, 2011. Petitioner filed a timely
notice of appeal.

                                         ANALYSIS

       Petitioner argues that the habeas corpus court erred in dismissing his petition. The
State disagrees.

        The determination of whether to grant habeas corpus relief is a question of law. See
Hickman v. State, 153 S.W.3d 16, 19 (Tenn. 2004). As such, we will review the habeas
corpus court’s findings de novo without a presumption of correctness. Id. Moreover, it is
the petitioner’s burden to demonstrate by a preponderance of the evidence “that the sentence
is void or that the confinement is illegal.” Wyatt v. State, 24 S.W.3d 319, 322 (Tenn. 2000).

        Article I, section 15 of the Tennessee Constitution guarantees an accused the right to
seek habeas corpus relief. See Taylor v. State, 995 S.W.2d 78, 83 (Tenn. 1999). A writ of
habeas corpus is available only when it appears on the face of the judgment or the record that
the convicting court was without jurisdiction to convict or sentence the defendant or that the
defendant is still imprisoned despite the expiration of his sentence. Archer v. State, 851
S.W.2d 157, 164 (Tenn. 1993); Potts v. State, 833 S.W.2d 60, 62 (Tenn. 1992). In other
words, habeas corpus relief may be sought only when the judgment is void, not merely
voidable. See Taylor, 995 S.W.2d at 83. “A void judgment ‘is one in which the judgment
is facially invalid because the court lacked jurisdiction or authority to render the judgment
or because the defendant’s sentence has expired.’ We have recognized that a sentence
imposed in direct contravention of a statute, for example, is void and illegal.” Stephenson
v. Carlton, 28 S.W.3d 910, 911 (Tenn. 2000) (quoting Taylor, 955 S.W.2d at 83).

        However, if after a review of the habeas petitioner’s filings the habeas corpus court
determines that the petitioner would not be entitled to relief, then the petition may be
summarily dismissed. T.C.A. § 29-21-109; State ex rel. Byrd v. Bomar, 381 S.W.2d 280
(Tenn. 1964). Further, a habeas corpus court may summarily dismiss a petition for writ of
habeas corpus without the appointment of a lawyer and without an evidentiary hearing if
there is nothing on the face of the judgment to indicate that the convictions addressed therein
are void. Passarella v. State, 891 S.W.2d 619, 627 (Tenn. Crim. App. 1994).

       The procedural requirements for habeas corpus relief are mandatory and must be
scrupulously followed. Summers v. State, 212 S.W.3d 251, 260 (Tenn. 2007); Hickman, 153
S.W.3d at 19-20; Archer, 851 S.W.2d at 165. For the benefit of individuals such as the
petitioner, our legislature has explicitly laid out the formal requirements for a petition for a
writ of habeas corpus at Tennessee Code Annotated section 29-21-107:

                                              -2-
       (a) Application for the writ shall be made by petition, signed either by the party
       for whose benefit it is intended, or some person on the petitioner’s behalf, and
       verified by affidavit.

       (b) The petition shall state:

              (1) That the person in whose behalf the writ is sought, is
              illegally restrained of liberty, and the person by whom and place
              where restrained, mentioning the name of such person, if
              known, and, if unknown, describing the person with as much
              particularity as practicable;

              (2) The cause or pretense of such restraint according to the best
              information of the applicant, and if it be by virtue of any legal
              process, a copy thereof shall be annexed, or a satisfactory reason
              given for its absence;


              (3) That the legality of the restraint has not already been
              adjudged upon a prior proceeding of the same character, to the
              best of the applicant’s knowledge and belief; and

              (4) That it is the first application for the writ, or, if a previous
              application has been made, a copy of the petition and
              proceedings thereon shall be produced, or satisfactory reasons
              be given for the failure so to do.


A habeas corpus court “properly may choose to summarily dismiss a petition for failing to
comply with the statutory procedural requirements.” Summers, 212 S.W.3d at 260; see also
Hickman, 153 S.W.3d at 21.

        Petitioner argues that the habeas corpus court erred in dismissing his petition because
Petitioner’s pretrial jail credits were not properly credited and that the judgment entered was
incorrect because it did not include the language “of a Minor” with his convicted offense,
facilitation of aggravated kidnapping.

      However, in his brief, Petitioner states, “The Court, the Assistant District Attorney,
or counsel could not find or conclude from a[n] examination of the court records that the

                                              -3-
defendant was not in fact awarded all his proper pretrial jail credits.” Therefore, with regard
to his pretrial jail credit issue, Petitioner has not demonstrated that his “sentence is void or
that the confinement is illegal.” Wyatt, 24 S.W.3d at 322.

         With regard to his argument that the judgment entered was incorrect, Petitioner states
in his brief, “The mistake was made by the T.D.O.C. in misreading the Judgment Order to
include language “of a Minor” this language was never included in any Judgment Order.
. . . In short counsel has found no reported case law or statutory authority in opposition to
the Habeas Corpus Trial Court ruling.” Therefore, once again, Petitioner has failed to
demonstrate that his “sentence is void or that the confinement is illegal.” Wyatt, 24 S.W.3d
at 322.

       Therefore, this issue is without merit.

                                       CONCLUSION

      For the above reasons, we affirm the dismissal of Petitioner’s petition for writ of
habeas corpus relief.




                                            ___________________________________
                                            JERRY L. SMITH, JUDGE




                                              -4-